COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Wydell Lorraine Dixon v. The State of Texas

Appellate case number:      01-13-00408-CR; 01-13-00409-CR; 01-13-00410-CR;
                            01-13-00411-CR

Trial court case number:    12CR0748; 12CR0749; 12CR0750; 12CR0751

Trial court:                56th District Court of Galveston County

       This case was abated and remanded to the trial court for the trial court to
determine whether appellant wishes to prosecute this appeal, to determine whether
appellant’s counsel had abandoned the appeal, and, if counsel had not abandoned the
appeal, to inquire of counsel why appellant’s brief has not yet been filed, to determine
whether counsel’s fee has been paid, and to set a date certain when appellant’s counsel
must file appellant’s brief. The trial court held a hearing on our abatement order on
March 6, 2014, and the trial court clerk and court reporter have filed their respective
records of the hearing. The record reflects that the trial court made all necessary findings
and then ordered counsel to file a brief on appellant’s behalf by March 27, 2014.
Accordingly, we REINSTATE this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed by no later than March 27, 2014. See
TEX. R. APP. P. 38.6(a), (d). No extensions of time to file appellant’s brief will be
granted.
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: March 11, 2014